HORTON, Judge.
By this appeal, Miami National Bank seeks review of a final decree in an action to foreclose a mortgage on certain real property located in Dade County, Florida. The final decree adjudged the appellant’s mortgage good and valid but that the lien of such mortgage was inferior to mechanic’s liens claimed by appellees under Chapter 84, Fla.Stat., F.S.A. The decree was entered upon a pre-trial stipulation of fact together with certain documentary evidence and testimony.
The sole question raised by this appeal concerns the priority of the liens. This mixed question of law and fact was one to be determined by the chancellor upon the probative force, weight and credibility to be given the evidence. See East Coast Lumber & Surety Co., Inc. v. Tacinelli, 143 Fla. 793, 197 So. 446; also W. T. Price Dredging Corp. v. Suarez, 147 Fla. 253, 2 So.2d 740.
*156Viewing the record in the light of the foregoing, we conclude that the decree of the chancellor is amply supported and, accordingly, is affirmed.
Affirmed.